Citation Nr: 0100026	
Decision Date: 01/02/01    Archive Date: 01/11/01

DOCKET NO.  99-18 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for human 
immunodeficiency virus (HIV) infection, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Navy from May 1984 
to November 1989.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a July 1998 rating 
decision issued by the Department of Veterans Affairs (VA) 
St. Petersburg, Florida Regional Office (RO) which denied the 
appellant's claim for an increased rating for his service-
connected human immunodeficiency virus (HIV) infection which 
has been evaluated as 30 percent disabling, effective in 
March 1994.


REMAND

Human immunodeficiency virus (HIV) infection and acquired 
immunodeficiency syndrome (AIDS) are evaluated under 
Diagnostic Code 6351.  That Diagnostic Code provides for the 
award of a 60 percent rating when there are refractory 
constitutional symptoms, diarrhea, and pathological weight 
loss, or; following development of AIDS-related opportunistic 
infection or neoplasm, for which it is the minimum rating.  A 
100 percent schedular rating is assigned when there is AIDS 
with recurrent opportunistic infections or with secondary 
diseases afflicting multiple body systems, or; when there is 
HIV-related illness with debility and progressive weight 
loss, without remission, or few or brief remissions.  Note 2 
to Diagnostic Code 6351 provides that psychiatric or central 
nervous system manifestations, opportunistic infections, and 
neoplasms may be rated separately under appropriate codes if 
higher overall evaluation results, but not in combination 
with percentages otherwise assignable under Diagnostic Code 
6351.  38 C.F.R. § 4.88b.

In addition, service connection may be established for 
disability resulting from injury or disease incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1131.  
A disability which is proximately due to or the result of a 
service-connected disease or injury (including the treatment 
therefore) shall be service connected.  38 C.F.R. § 3.310.  
Furthermore, the Court has held that the term "disability" as 
used in 38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. 
§ 3.310(a) should refer to "any additional impairment of 
earning capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

In reviewing the record relating to the appellant's human 
immunodeficiency virus (HIV) infection, the Board observes 
that he was found to be HIV positive in while in-service in 
1987.  The appellant most recently underwent a VA medical 
examination in January 1999.  The appellant complained at 
that time of excessive fatigue that had begun since the April 
1998 VA examination, intermittent diarrhea, a chronic cough, 
difficulty concentrating, occasional memory loss, rare night 
sweats and depression.  He denied weight loss.  Physical 
examination yielded diagnoses of AIDS with HIV-related 
illnesses associated with thrush, hairy leukoplakia, 
shingles, chronic fatigue, diarrhea and lymphadenopathy.  

A private doctor treating the appellant submitted a written 
statement to the RO in October 1998.  The physician stated 
that the appellant continued to suffer from Chronic Fatigue 
Syndrome and that he was experiencing side effects from his 
medication.  The treatment records of this physician are not 
in evidence and it is unknown what sorts of side effects the 
appellant is experiencing.

Given the nature of the HIV disease, the fact that the 
appellant was last examined nearly two years ago, and the 
need for additional development as set out below, the Board 
believes that further examination would be helpful in 
assessing the exact nature and extent of the his HIV-related 
illness.  The Board notes that the VA treatment records of 
the appellant in evidence date from 1993 to 1997 only; no 
current records are available and they need to be associated 
with the claims file.

The provisions of 38 C.F.R. § 4.14 preclude the assignment of 
separate ratings for the same manifestations under different 
diagnoses.  Impairments associated with a veteran's service-
connected disability may be rated separately unless they 
constitute the same disability or the same manifestation.  
The critical element is that none of the symptomatology for 
any of the conditions can be duplicative of or overlapping 
with the symptomatology of the other conditions; the 
manifestations of the disabilities must be separate and 
distinct.  Esteban v. Brown, 6 Vet. App. 259 (1994).  In this 
case, consideration of a separate compensable rating for 
Chronic Fatigue Syndrome (CFS) is indicated as part of the 
issue on appeal.  Consideration should also be given to a 
determination as to whether the appellant suffers from a 
separately ratable psychiatric condition related to HIV.

Finally, it is unclear from a review of the pertinent rating 
actions whether the RO considered the provisions of Note 2 to 
Diagnostic Code 6351. On remand, the RO should clearly 
explain any impact of Note 2 on its determination.

These considerations require the gathering of additional 
records as well as further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
substituting its own unsubstantiated medical opinions.  See 
Colvin v. Derwinski, Vet. App. 171, 175 (1991).  In addition, 
the duty to assist includes obtaining medical records and 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. App. 
78 (1990).  Where the record before the Board is inadequate 
to render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  This will 
also permit evaluation of the disability on both a schedular 
and an extraschedular basis, without prejudice to the 
appellant.  See Floyd v. Brown, 9 Vet. App. 88 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

In light of the above considerations, and in order to ensure 
that the diagnostic criteria embodied in the regulations will 
be utilized in determining whether the appellant is entitled 
to an increased evaluation for his HIV disability, the case 
is remanded for the following:

1.  The RO should contact the appellant 
to determine the names, addresses, and 
dates of treatment by any physicians, 
hospitals or treatment centers (private 
or VA) who provided him with relevant 
evaluation or treatment for his HIV 
infection and any related medical or 
psychiatric problems.  After obtaining 
the appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the appellant to obtain any 
and all medical or treatment records or 
reports relevant to the above-mentioned 
claims, including, but not limited to, 
all pertinent VA treatment dated since 
October 1997, and all treatment by Dr. 
Pablo Pella.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims file.  If 
private treatment is reported and those 
records are not obtained, the appellant 
and his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159. 

2.  After the aforementioned documents 
have been obtained, to the extent 
pertinent or possible, the appellant 
should be afforded a VA examination to 
determine the exact nature and extent of 
his HIV-related illness.  The claims file 
and all evidence obtained pursuant to 
this remand must be made available to and 
reviewed by the examiner.  All pertinent 
studies should be conducted.  

Based on a review of the appellant's 
medical history and the physical 
examination, the examiner should indicate 
whether the appellant has developed any 
AIDS-related opportunistic infections or 
neoplasms, whether he suffers from 
debility or progressive weight loss, 
whether he suffers from refractory 
constitutional symptoms including 
diarrhea and pathologic weight loss, 
whether he is taking approved medications 
and whether he suffers from depression or 
memory loss with employment limitations.  
The examiner should also indicate whether 
the appellant's HIV has aggravated any 
co-existing psychiatric disorder or CFS, 
if any.  All findings are to be reported 
legibly and in detail.  A complete 
rationale for any opinion expressed by 
the examiner must be provided.

3.  After completion of the above, the RO 
should again adjudicate the appellant's 
claim for an increased rating for the HIV 
disability.  The RO should specifically 
discuss Allen v. Brown and Esteban v. 
Brown, supra.  The RO should also give 
specific consideration as to whether the 
matter should be referred for the 
assignment of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  

4.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



